Fourth Court of Appeals
                                           San Antonio, Texas
                                                 January 11, 2019

                                  No. 04-18-00357-CR & 04-18-00358-CR

                                            Carlos Javier CHAVEZ,
                                                   Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                       From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 551667, 551669
                           Honorable Wayne A. Christian, Judge Presiding


                                                  ORDER

       This is a consolidated appeal from appellants’ convictions for evading arrest and driving
while intoxicated. On October 8, 2018, appellant’s court-appointed counsel filed a brief and
motion to withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there is no
meritorious issue to raise on appeal.

        We determined that the brief filed by appointed counsel on behalf of appellant failed to
meet the requirements of Anders.1 Accordingly, we ordered appointed counsel’s Anders brief
stricken and that the brief be redrawn. Pursuant to our order, appointed counsel filed an
amended Anders brief on November 13, 2018. In In re N.F.M., No. 04-18-00475-CV, 2018 WL
6624409 (Tex. App.—San Antonio Dec. 19, 2018, no pet. h.), we recognized that if, after
conscientious review of the record, appointed counsel:



1
  Specifically, we noted that although the brief contained a recitation of the testimony and procedural facts, it
contained no legal analysis, simply concluding: “Though the facts in this case could have lent themselves to
potential reversible error, based on certain requests made by the State, out of an abundance of caution, the Court
ruled correctly. Therefore, there is no reversible error evident from the record of this trial.” In light of N.F.M.,
appointed counsel must explain why and how she reached her conclusion that the appeal is frivolous “[t]hough the
facts in this case could have lent themselves to potential reversible error. . . .” See, e.g., Chapa v. State, 407 S.W.3d
428, 433 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (recognizing that failure to describe or explain allegations
renders allegations conclusory); Brooks v. State, 76 S.W.3d 426, 432 (Tex. App.—Houston [14th Dist.] 2002, no
pet.) (recognizing statements, when unsupported by factual information, are wholly conclusory).
       determines the appeal is frivolous and without merit and cannot advance any
       arguable grounds of error, then the brief must contain a professional evaluation of
       the record (again, with specific references to the record and citations to authority
       relating to that legal issue) demonstrating why counsel has concluded the issue is
       frivolous.

Id. at *4 (emphasis in orig.).

        The redrawn brief filed by appointed counsel does not meet these standards.
Accordingly, we ORDER the redrawn Anders brief filed on November 13, 2018 stricken. We
therefore ORDER the redrawn brief to be filed in this court on or before January 31, 2019. We
further ORDER appointed counsel to notify appellant that the Anders brief filed November 13,
2018, has been stricken, that there is no current deadline for filing a pro se brief, and to provide
this court with proof that she has notified appellant as ordered.

       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court